DETAILED ACTION

This action is in response to the amendment filed on 9/20/22.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-17 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended claim 14 requires “the applying device is configured to apply the adhesive member to the material sheet to have a protrusion amount B that protrudes from the RFIC module in a winding direction of the recovery reel that satisfies Equation 1:  
    PNG
    media_image1.png
    37
    213
    media_image1.png
    Greyscale
 wherein H is a thickness of the picked-up RFIC module”.  The specification and including paragraph [0106] does not describe the applying device is configured to apply the adhesive member to the material sheet to have a protrusion amount B that protrudes from the RFIC module in a winding direction of the recovery reel that satisfies Equation 1:  
    PNG
    media_image1.png
    37
    213
    media_image1.png
    Greyscale
 wherein H is a thickness of the picked-up RFIC module.  Applicants remark in the response filed 9/20/22 “In this context, the term “configured” is commonly understood as being synonymous with structural terms such as designed, arranged, set up, shaped, or structured. See, e.g., THE AMERICAN HERITAGE COLLEGE DICTIONARY 292 (3d ed. 1997).”.  The specification and including paragraph [0106] does not describe the applying device is designed or arranged or set up or shaped or structured to apply the adhesive member to the material sheet to have a protrusion amount B that protrudes from the RFIC module in a winding direction of the recovery reel that satisfies Equation 1:  
    PNG
    media_image1.png
    37
    213
    media_image1.png
    Greyscale
 wherein H is a thickness of the picked-up RFIC module.
Claims 14-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 14 requires “the applying device is configured to apply the adhesive member to the material sheet to have a protrusion amount B that protrudes from the RFIC module in a winding direction of the recovery reel that satisfies Equation 1:  
    PNG
    media_image1.png
    37
    213
    media_image1.png
    Greyscale
 wherein H is a thickness of the picked-up RFIC module”.  The limitation is unclear and confusing (and the specification does not further define) as to what is required by “the applying device is configured” to apply the adhesive member to the material sheet to have a protrusion amount B that protrudes from the RFIC module in a winding direction of the recovery reel that satisfies Equation 1:  
    PNG
    media_image1.png
    37
    213
    media_image1.png
    Greyscale
 wherein H is a thickness of the picked-up RFIC module.  The specification describes in paragraph [0086] “Note that the sticky layers 80 are formed by screen-printing (e.g., applying) the sticking agent onto the material sheet S, for example, by using a screen printing machine.”.  For purposes of examination a screen printing machine is considered an applying device that is configured to apply the adhesive member to the material sheet to have a protrusion amount B that protrudes from the RFIC module in a winding direction of the recovery reel that satisfies Equation 1:  
    PNG
    media_image1.png
    37
    213
    media_image1.png
    Greyscale
 wherein H is a thickness of the picked-up RFIC module.

Claim Rejections - 35 USC § 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Suguro et al. (U.S. Patent Application Publication 2007/0284759).  Alternatively, claims 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Suguro in view of Hayakawa et al. (U.S. Patent Application Publication 2012/0021233).
Suguro (Figures 3-5) discloses a wireless communication device manufacturing apparatus comprising (i.e. comprising is open-ended and does not exclude additional unrecited elements or steps see MPEP 2111.03): a transporting device (nip rollers 36 and/or roller with projections see paragraph [0251] each considered at least equivalents thereof of the corresponding structure described in the specification as performing the claimed transporting function of a feed reel 110 see paragraph [0087] or nip rollers 230, 232 see paragraph [0131]) configured to transport a material sheet (21 or 22) as a first material or article worked upon by the apparatus towards a mounting position; an applying device (screen printing machine see paragraph [0138] considered at least equivalents thereof of the corresponding structure described in the specification as performing the claimed applying function of a screen printing machine see paragraph [0086]) configured to apply an adhesive member (18) as a second material or article worked upon to the material sheet before the material sheet reaches the mounting position; a mounting device (rotatable index table 30 and pickup nozzles 31 see paragraph [0154] considered at least equivalents thereof of the corresponding structure described in the specification as performing the claimed mounting function of a mounting head having a plurality of nozzles see paragraph [0032]) configured to: pick up, at a pickup position, a module (20) as a third material or article worked upon, and mount, at the mounting position, the picked-up module onto the adhesive member on the material sheet; and a recovery reel (winding core 1a see paragraph [0123]) having a winding shaft (core) with a radius R (see Figure 3 wherein 1a is circular having a radius) and being configured to wind up the material sheet having the picked-up module mounted at the mounting position.
Regarding claim 15, Suguro teaches the mounting device comprises a mounting head (30) with a plurality of nozzles (31) that are each configured to suck and hold an individual module (paragraphs [0028] and [0154]).  
Regarding claim 16, Suguro teaches the transporting device is further configured to transport the material sheet towards the mounting position while a single nozzle of the plurality of nozzles of the mounting head is picking up the module at the pickup position (paragraphs [0139] and [0151]).  
Regarding claim 17, Suguro teaches the transporting device is further configured (with projections) to fix (i.e. positioning of the sheet is established) a portion of the material sheet lying at the mounting position while the single nozzle of the plurality of nozzles of the mounting head mounts the module onto the adhesive member on the material sheet (i.e. arrange the modules with high precision) (paragraph [0251]).  
Regarding claim 20, Suguro teaches the adhesive member is applied on the material sheet in a state of (the material sheet with the adhesive member applied thereon) being wound (at one end thereof) around a feed reel (as shown in Figure 3 wherein the material sheet is wound around an unlabeled left feed reel/analogous to winding core 1a and see above regarding “comprising”), and Suguro further teaches the adhesive member is applied on the material sheet in a state of being wound around a feed reel (wound around winding core 1a wherein core 1a is a reel capable of being used to feed for example the material sheet with the adhesive member applied thereon to remove the material sheet with the adhesive member applied thereon from the reel and/or to further feed material sheet with additional adhesive members thereon onto the reel so that the reel is a feed reel).
As to the limitations in claim 14 of “a wireless communication device”, “a material sheet having at least one antenna pattern including first and second coupling portions”, “an adhesive member”, “a radio-frequency integrated circuit (RFIC) module including an RFIC chip and first and second terminal electrodes connected to the RFIC chip”, and to mount “at a position where the first coupling portion faces the first terminal electrode and the second coupling portion faces the second terminal electrode” and in claim 20 of “the adhesive member is an insulating sticky layer”, claims 14-17 and 20 are directed to an apparatus.  These limitations are directed to the material(s) or article(s) worked upon by the apparatus and/or functional limitations/intended use of the apparatus.  A claim is only limited by positively recited elements, and thus, inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims (See MPEP 2115).  Further, a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus.  The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on (See MPEP 2114).  Suguro teaches all of the structural limitations of the claims as set forth above and is capable of “a wireless communication device”, “a material sheet having at least one antenna pattern including first and second coupling portions”, “an adhesive member”, “the adhesive member is an insulating sticky layer”, “a radio-frequency integrated circuit (RFIC) module including an RFIC chip and first and second terminal electrodes connected to the RFIC chip”, and to mount “at a position where the first coupling portion faces the first terminal electrode and the second coupling portion faces the second terminal electrode” wherein as the first material or article worked upon by the apparatus is a material sheet having at least one antenna pattern including first and second coupling portions, as the second material or article worked upon by the apparatus is an adhesive member is an insulating sticky layer, and as the third material or article worked upon by the apparatus is a radio-frequency integrated circuit (RFIC) module including an RFIC chip and first and second terminal electrodes connected to the RFIC chip wherein the first and second terminal electrodes face the first and second coupling portions respectively when the apparatus is used to mount the RFIC module on the antenna pattern and manufacture a wireless communication device.  
As to the limitation in claim 14 of “the applying device is configured to apply the adhesive member to the material sheet to have a protrusion amount B that protrudes from the RFIC module in a winding direction of the recovery reel that satisfies Equation 1:  
    PNG
    media_image1.png
    37
    213
    media_image1.png
    Greyscale
 wherein H is a thickness of the picked-up RFIC module”, while the specification does not describe the limitation the specification describes the applying device is a screen printing machine, i.e. see paragraph [0086] and “Note that the sticky layers 80 are formed by screen-printing (e.g., applying) the sticking agent onto the material sheet S, for example, by using a screen printing machine.”, so that because Suguro teaches the applying device is a screen printing machine (paragraph [0138]) the applying device taught by Suguro is like that in the instant invention “configured to apply the adhesive member to the material sheet to have a protrusion amount B that protrudes from the RFIC module in a winding direction of the recovery reel that satisfies Equation 1:  
    PNG
    media_image1.png
    37
    213
    media_image1.png
    Greyscale
 wherein H is a thickness of the picked-up RFIC module”.
Alternatively, “wherein H is a thickness of the picked-up RFIC module” is a limitation directed to the material or article worked upon by the apparatus so that the applying device taught by Suguro is “configured to apply the adhesive member to the material sheet to have a protrusion amount B that protrudes from the RFIC module in a winding direction of the recovery reel that satisfies Equation 1:  
    PNG
    media_image1.png
    37
    213
    media_image1.png
    Greyscale
 wherein H is a thickness of the picked-up RFIC module” wherein as the third material or article worked upon by the apparatus is an RFIC module of a thickness H sufficient to satisfy Equation 1 (wherein R is the fixed radius of the recovery reel 1a).  
Alternatively, the following rejection is made in the event it is considered Suguro does not necessarily anticipate the limitation.  It is known in the same art the applying device is configured to apply the adhesive member is 40% to 90% of the region for bonding a chip (analogous to the module) having for example a thickness of 80 µm and width x length of 8 mm x 12 mm to a substrate (analogous to the material sheet) to have a protrusion amount that protrudes from the chip of 300 µm or less for highly-precise and highly-reliable mounting as taught by Hayakawa (Figures 1-5 and Paragraphs 0025, 0107, 0108, 0112, 0124, 0178, 0179, and 0204-0207 and Table 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the applying device taught by Suguro is configured to apply the adhesive member is 40% to 90% of the region for bonding the module (for example having a thickness of 80 µm and width x length of 8 mm x 12 mm as the third material or article worked upon) to the material sheet to have a protrusion amount that protrudes from the module (including upon winding in a winding direction of the recovery reel) of 300 µm or less for highly-precise and highly-reliable mounting as taught by Hayakawa.  It would have been further prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the recovery reel taught by Suguro as modified by Hayakawa has a diameter (much) greater than that of the width of a single chip as Suguro teaches winding up the material sheet with a plurality of modules mounted thereon (see Figures 3-5 and paragraph [0189]).  Thus, Suguro as modified by Hayakawa teach “the applying device is configured to apply the adhesive member to the material sheet to have a protrusion amount B that protrudes from the RFIC module in a winding direction of the recovery reel that satisfies Equation 1:  
    PNG
    media_image1.png
    37
    213
    media_image1.png
    Greyscale
 wherein H is a thickness of the picked-up RFIC module” as equation 1 is always much greater than B is 300 µm or less such as consider for R is equal to the width of a single module/chip, i.e. R is 8 mm, and H is 80 µm then equation 1 is about 560 µm, R is equal to 720 mm (i.e. the exemplary radius in the instant application see paragraph [0107]) and H is 80 µm then equation 1 is about 5,366 µm, etc.

Response to Arguments
Applicant's arguments filed 9/20/22 have been fully considered but they are not persuasive.
In view of the amendment filed 9/20/22 the previous rejections as set forth in the Office action mailed 6/22/22 are withdrawn.  The claims as amended are fully addressed above.
	Applicants argue, “In the context of independent claim 14, the respective recitations of each claim limitation includes at least one of structure, material, or acts sufficient to prohibit interpretation under 35 U.S.C. § 112(f). For example, claim 14 recites, inter alia, “a transporting device configured to transport a material sheet having at least one antenna pattern including first and second coupling portions towards a mounting position” (emphases added). Here, the act sufficient to remove the “transporting device” from the purview of 35 U.S.C. § 112(f) is self-evident in the recitation of “to transport a material sheet . . . towards a mounting position. . .””.
This argument is not persuasive wherein “to transport a material sheet . . . towards a mounting position. . .” is functional language and not sufficient structure, material, or acts for performing a claimed function, and thus, there is no sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The limitation of claim 14 requiring “a transporting device configured to transport a material sheet having at least one antenna pattern including first and second coupling portions towards a mounting position” includes (A) the claim limitation uses the term “device”, i.e. a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning), for performing the claimed function; (B) the generic placeholder is modified by functional language, i.e. “. . .transporting. . . transport a material sheet . . . towards a mounting position. . .”, linked by the transition phrase “configured to”; and  (C) the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.  Thus, as explained in MPEP § 2181, subsection I, because the claim limitation meets the three-prong test the limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
Similarly, the limitation(s) of claim 14 requiring “an applying device configured to apply an adhesive member to the material sheet before the material sheet reaches the mounting position” and “the applying device is configured to apply the adhesive member to the material sheet to have a protrusion amount B that protrudes from the RFIC module in a winding direction of the recovery reel that satisfies Equation 1:  
    PNG
    media_image1.png
    37
    213
    media_image1.png
    Greyscale
 wherein H is a thickness of the picked-up RFIC module” includes (A) the claim limitation uses the term “device”, i.e. a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning), for performing the claimed function; (B) the generic placeholder is modified by functional language, i.e. “. . .applying. . . to apply an adhesive member. . .” and “. . .to apply the adhesive member. . .”, linked by the transition phrase “configured to”; and  (C) the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.  Thus, as explained in MPEP § 2181, subsection I, because the claim limitation meets the three-prong test the limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
Similarly, the limitation of claim 14 requiring “a mounting device configured to: pick up, at a pickup position, a radio-frequency integrated circuit (RFIC) module including an RFIC chip and first and second terminal electrodes connected to the RFIC chip, and mount, at the mounting position, the picked-up RFIC module onto the adhesive member on the material sheet at a position where the first coupling portion faces the first terminal electrode and the second coupling portion faces the second terminal electrode” includes (A) the claim limitation uses the term “device”, i.e. a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning), for performing the claimed function; (B) the generic placeholder is modified by functional language, i.e. “. . .mounting. . . pick up, at a pickup position. . . mount, at the mounting position,. . .”, linked by the transition phrase “configured to”; and  (C) the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.  Thus, as explained in MPEP § 2181, subsection I, because the claim limitation meets the three-prong test the limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
Applicants further argue, “The Applicant also reiterates that claim 14 has been amended to clarify that “the applying device is configured to apply the adhesive member to the material sheet to have a protrusion amount B that protrudes from the RFIC module in a winding direction of the recovery reel...” (Emphasis added.).”
Claim 14 as amended is fully addressed above including the applying device taught by Suguro is a screen printing machine (paragraph [0138]) so that the applying device taught by Suguro is like that in the instant invention “configured to apply the adhesive member to the material sheet to have a protrusion amount B that protrudes from the RFIC module in a winding direction of the recovery reel that satisfies Equation 1:  
    PNG
    media_image1.png
    37
    213
    media_image1.png
    Greyscale
 wherein H is a thickness of the picked-up RFIC module” wherein the applying device of the instant invention is designed, arranged, set up, shaped or structured as a screen printing machine (paragraph [0086]).
As to applicants arguments regarding the non-elected claims until all claims to the elected invention are found allowable the restriction requirement is maintained whereafter rejoinder would then be considered.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746